Title: To Benjamin Franklin from James Parker, 29 May 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Burlington, May 29. 1765
As I have never had the Pleasure of one single Line from you, in answer to several I have wrote, I can now say but little, I have made no further Progress in the Accounts yet, than what I mentioned in my last: being obliged to stay at home some Time past: I wrote you all I could, or did, about your Concerns with Dunlap, but having no Answer, am at a Loss to proceed in any Thing, or how far what I have done may be satisfactory: As you doubtless will have many Letters from your Friends, I have the less Occasion to write at all: However, I thought it not amiss to write a few Lines: Mr. Foxcroft being momentarily expected at Philadelphia; I have only to add Compliments, &c. from Your very Humble Servant
James Parker
 
Addressed: To / Dr. Benjamin Franklin / in / Craven Street / London
Endorsed: Parker May 29 1765
